Citation Nr: 0843221	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include chloracne.

2.  Entitlement to an effective date earlier than June 3, 
1997 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than August 26, 
1997 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard Rhea - Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969, from July 1969 to July 1972 and from November 
1972 to November 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2003 and April 2004 rating decisions.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a skin condition was denied by a June 1997 rating 
decision; the evidence submitted since June 1997 raises a 
reasonable possibility of substantiating the appellant's 
claim.

2.  The December 1997 rating decision that granted service 
connection for PTSD is final.

3.  The veteran has not alleged that clear and unmistakable 
error (CUE) was made in the December 1997 rating decision.


4.  The Board's March 2001 decision granting an earlier 
effective date for the award of TDIU is final. 

5.  The veteran has not alleged that CUE was made in the 
March 2001 Board decision.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
skin condition is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2008).

2.  The veteran's claim of entitlement to an earlier 
effective date for service connection for PTSD is dismissed. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2008); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The claim of entitlement to an earlier effective date for 
TDIU is dismissed. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran filed a claim of entitlement to service 
connection for chloracne as a result of herbicide exposure 
that was denied by a June 1997 rating decision.  While the 
veteran perfected an appeal of this decision, before the 
Board had a chance to rule on it, the veteran withdrew his 
appeal in May 1999.  

When a veteran withdraws an appeal, the withdrawal is deemed 
a withdrawal of the notice of disagreement (NOD) and, if 
filed, the substantive appeal, as to all issues to which the 
withdrawal applies.  Withdrawal does not preclude filing a 
new NOD and, after a statement of the case is issued, a new 
substantive appeal, as to any issue withdrawn, provided such 
filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204.  
However, in this case, when the veteran withdrew his claim in 
1999, the June 1997 rating decision became final as more than 
a year had elapsed since the veteran had been notified of the 
denial and therefore the period to appeal had closed.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103.  However, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Since the veteran's claim was previously denied, considerable 
new evidence has been submitted.  However, as the Board has 
determined that the new evidence is sufficient to warrant 
reopening the veteran's claim, each newly submitted piece of 
evidence will not be discussed individually.  
 
In June 2003, the veteran underwent a VA examination of his 
skin at which the examiner indicated that the veteran had 
atopic dermatitis associated with his anterior chest and feet 
areas, currently on both steroid and oral agents, treated 
with antifungal regimen on occasion, appears to be chronic in 
nature.  The examiner stated that it appeared likely that 
this is an etiology with his exposures in service both in 
Vietnam and certainly with his history of treatment in 
Okinawa, and has had chronic recurrent problems since that 
time.  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Presuming the accuracy of this medical opinion, the opinion, 
while somewhat unclear in its wording, at least suggests the 
possibility of a link between a current skin condition and 
the veteran's time in service.  As such, the medical opinion 
addresses a reason the veteran's claim was previously denied.

This piece of evidence is new in that it had not previously 
been considered; and it is material in that it raises a 
reasonable possibility of substantiating the veteran's claim.  
Therefore, the veteran's claim of entitlement to service 
connection for a skin condition is reopened.

II.  Effective Date Claims

The Court of Appeals for Veterans Claims (Court) has 
determined that to seek an earlier effective date for a final 
rating decision, a veteran must file a claim of clear and 
unmistakable error (CUE) concerning the prior rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision, as free-standing claims for 
earlier effective dates vitiate the rule of finality).

As discussed below, the Board concludes that the disposition 
of the veteran's two effective date claims is controlled by 
Rudd and is based upon the operation of the law; because the 
evidence does not show that the veteran filed CUE claims with 
regard to either final decision, and has instead attempted to 
file free-standing earlier effective date claims.  The Court 
has held that the VCAA and its implementing regulation, 38 
C.F.R. § 3.159, have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  Therefore, because the resolution of the 
effective date claims is based on a dispositive law, no 
discussion of VA's duties to notify and assist is necessary.  

PTSD

The veteran was granted service connection for PTSD by a 
December 1997 rating decision that was made effective June 3, 
1997, the date the veteran's request to reopen his claim of 
entitlement to service connection for PTSD was received. 

In May 1998, the veteran indicated that his grant of service 
connection for PTSD should be retroactive to 1987.  The 
veteran's request for an earlier effective date was denied by 
a June 1998 rating decision (although this rating decision 
should have been issued as a statement of the case).  The 
veteran has also argued that in the 1980s there were 
circumstances beyond his control as he was homeless.

On May 20, 1999, the veteran contacted the RO, indicating 
that he had been awarded TDIU and was not interested in 
pursuing any of the issues, except the effective date of the 
award.  The veteran asked that the RO dispose of all the 
other issues and send his file to the Board.  

On May 24, 1999, the veteran contacted the RO again and 
confirmed that he wanted to withdraw all his issues on 
appeal, except the effective date of the 100 percent, and 
that he wanted that issue sent to the Board immediately.  The 
veteran agreed to submit his request in writing, and on May 
25, 1999 the veteran submitted a signed statement indicating 
that he wished to withdraw all issues on appeal, except the 
effective date of his 100 percent rating.

When a veteran withdraws an appeal, the withdrawal is deemed 
a withdrawal of the NOD and, if filed, the substantive 
appeal, as to all issues to which the withdrawal applies.  
Withdrawal does not preclude filing a new NOD and, after a 
statement of the case is issued, a new substantive appeal, as 
to any issue withdrawn, provided such filings would be timely 
under these rules if the appeal withdrawn had never been 
filed.  38 C.F.R. § 20.204.

Because the withdrawal in May 1999 was submitted more than a 
year after notice of the December 1997 rating decision was 
sent out, the rating decision became final the instant the 
veteran's withdrawal was received.

While the veteran has subsequently attempted to refile his 
claim of entitlement to an earlier effective date for the 
grant of service connection for PTSD, this claim is precluded 
by law, as the Court determined that to seek an earlier 
effective date for a final rating decision, a veteran must 
file a claim of CUE concerning the prior rating decision.  
See Rudd, 20 Vet. App. 296.  In this case, the December 1997 
rating decision is final, and the veteran has not asserted 
that a CUE was made.  

The veteran testified that he believed he had filed a claim 
for PTSD in 1985 and he has advanced similar arguments in 
writing.  However, while the Board is sympathetic to the 
veteran's reported struggles with homelessness during the 
1980s; the Board is bound by the law and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). 

The Court further indicated that dismissal was the 
appropriate remedy in cases such as this one.  See Rudd, 20 
Vet. App. 296.  As such, the Board has no alternative but to 
dismiss the appeal as to this issue without prejudice to the 
veteran's filing a CUE claim.  See also Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Accordingly, the veteran's claim is dismissed.

TDIU

The veteran testified at a hearing before the Board that he 
felt an earlier effective date was warranted for the grant of 
TDIU.  

In March 1998, the veteran filed a claim for TDIU.  This 
claim was granted by a March 1999 rating decision and was 
made effective in March 1998.  The veteran perfected his 
appeal to the Board, and in March 2001, the Board granted an 
earlier effective date for TDIU.    

The veteran then appealed the Board decision to the Court.  
However, in January 2002, the veteran filed an unopposed 
motion to dismiss his appeal; and the Court accordingly 
dismissed the appeal.  

Regardless, as Board decisions become final the day that they 
are issued, the Board's March 2001 decision is final with 
regard to the effective date for the award of TDIU.  
38 C.F.R. § 20.1100.  Therefore, the veteran would have to 
allege that a CUE was made in the Board's decision in order 
to pursue an earlier effective date.  See Rudd v. Nicholson, 
20 Vet. App. 296.  As the veteran has not alleged that a CUE 
was made, his claim must be dismissed.  See id.

Accordingly, the veteran's claim of entitlement to an earlier 
effective date for the grant of TDIU is dismissed.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a skin 
condition, the claim, to this extent only, has been granted.

The veteran's claim for an effective date earlier than June 
3, 1997 for the grant of service connection for PTSD is 
dismissed.

The veteran's claim for an effective date earlier than August 
26, 1997 for the grant of a TDIU is dismissed.


REMAND

The veteran asserts that he has a skin condition that he 
believes is the result of his time in service.

In June 2002, the veteran filed a claim indicating that he 
was sprayed with chemicals while in service which he believed 
caused him skin rashes.  It is also noted that the veteran 
served in Vietnam and is presumed therefore to have been 
exposed to herbicide agents.

The veteran testified at a hearing before the Board in April 
2008 that his private parts itched all the time, and he 
indicated that he had been to different dermatologists both 
VA and private and nothing seemed to help.  The veteran 
indicated that the rash appeared on his side, his buttocks, 
and on his toe.  The veteran denied that any medical 
professional had ever told him that his rash was related to 
his time in service, but the veteran indicated that he just 
knew it was.  The veteran recalled having a rash in Vietnam, 
as he could remember having to lie on his stomach for four 
days while his rectum was treated.  The veteran also 
indicated that he was hospitalized for a rash when he was 
traveling through Okinawa.  The veteran denied any similar 
breakouts since then.

Service treatment records show treatment in service in 
September 1975 for a groin rash that had been present for 4 
months that first started in Korea.  The rash was described 
as starting out with little bumps and spreading out in flakey 
patches.  The examination revealed scaly patches over most of 
the veteran's groin area that was grayish in color.  The 
veteran again received treatment for a groin rash in July 
1976.  It is also noted that the veteran denied having then, 
or having ever had, a skin disease on his medical history 
survey in November 1978, and the veteran's skin was found to 
be normal at a military physical in November 1978.  It is 
also noted that the veteran had venereal warts in service as 
well as a perianal abscess.

Following his separation from service in there are no records 
showing treatment of a skin condition for a number of years, 
with the first treatment records appearing in the mid 1980s. 

In February 1987, the veteran indicated that he developed a 
skin rash for the first time in Japan in the 1970s and was 
treated, but no cause for the rash was determined.  The 
veteran also indicated that he was treated in Seoul, Korea in 
1974 for the rash and at Ft. Campbell in 1975.

In April 1987, the veteran underwent a VA skin examination at 
which he reported having a rash around his rectum since 
Vietnam.  The veteran indicated that the rash would come and 
go, and the examiner indicated that the veteran did not 
currently have the rash.  The veteran denied any acneform 
rash at the time he was exposed to Agent Orange in Vietnam.  
The examination revealed no rash around the rectum.  The 
veteran had some pustules on the face and some comedones in 
the hairline.  The examiner diagnosed the veteran with mild 
facial acne that was most likely secondary to the thick hair 
grease the veteran wore in his hair.  The examiner indicated 
that while there was a history of exposure to Agent Orange 
there was no apparent residual.  Additionally, there was no 
rash around the veteran's rectum and the examiner indicated 
that no rash in the perianal area was known to be related to 
Agent Orange exposure.

Additional treatment records appeared from the mid-1990s to 
the present day.  The veteran has been diagnosed with 
dermatitis (August 1997) and with eczema (November 1997), 
among other skin diseases.

In April 1997, the veteran indicated that he had been 
receiving treatment from a Dr. B who had prescribed 
Halcinonide ointment.  The veteran also indicated that he had 
undergone rectum surgery to remove a cyst, and he complained 
that his rectum continued to itch.

In June 1997, the veteran indicated that he had chloracne 
that had been with him for a number of years.  The veteran 
has also asserted that he has had jungle rot on his buttocks. 

There have also been times when no rash was noticeable.  For 
example, at a VA examination in September 1998, the examiner 
indicated that there were no areas of active dermatitis 
noted.  Similarly, at a VA treatment session in November 
1999, it was noted that the veteran's skin was negative 
except for the reported history of a rash.

In an April 1999 treatment record the veteran indicated that 
he had had chronic rectal itching since the early 1980s.

In June 2003, the veteran underwent a VA examination of his 
skin at which the examiner indicated that the veteran had 
atopic dermatitis associated with his anterior chest and feet 
areas, currently on both steroid and oral agents, treated 
with antifungal regimen on occasion, appears to be chronic in 
nature.  It appears likely that this is an etiology with his 
exposures in service both in Vietnam and certainly with his 
history of treatment in Okinawa, and has had chronic 
recurrent problems since that time.  

In July 2003, a Dr. B. opined that based on two office visits 
from the veteran he did not believe that either of his 
medical problems warranted disability, indicating that the 
diagnosis of itching and eczema or lichen simplex chronicus 
did not warrant disability.

Given the disagreement between the medical opinions of record 
as to the etiology of the veteran's skin condition, and the 
uncertainty of the actual diagnosis, a remand is necessary to 
obtain a VA medical opinion.  This should be done.

Additionally, at his hearing before the Board, the veteran 
indicated that he had received treatment for his skin 
condition from a Dr. I.M. (see page 34 of the transcript).  
As these treatment records do not appear to have been 
associated with the claims file, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from January 2007 to the present. 

2.  Obtain treatment records from Dr. I.M. 
(listed on page 34 of the transcript).

3. Then, schedule the veteran for a VA 
examination.  The examiner should be 
provided with the veteran's claims file 
and any opinion offered should be 
supported by a full rationale.  The 
examiner should specifically diagnose any 
current skin condition(s), and then should 
provide an opinion whether it is as likely 
as not that any diagnosed skin 
condition(s) was either caused by (to 
include exposure to herbicides), or began 
during, his military service.  The 
examiner should address the veteran's 
service treatment records showing 
treatment for a rash.

4.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


